     Case 2:15-cr-00031-KJD-NJK Document 39 Filed 12/10/20 Page 1 of 1



 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2

 3

 4       UNITED STATES OF AMERICA,                      2:15-cr-0031-KJD

 5                              Plaintiff,

 6                   vs.
                                                           Order
 7       JASON DAVID GARRETT,

 8                              Defendant.

 9
     For the reasons stated in the parties’ joint motion and good cause appearing,
10
            IT IS    HEREBY ORDERED that the parties’ Joint Motion for
11
     Compassionate Release (#36) is GRANTED, effective fifteen days from the date of
12
     this Order. Defendant’s custodial sentence is reduced to time served, with the
13
     sentence reduction taking effect fifteen days from the date of this Order.
14
            IT IS FURTHER ORDERED that Defendant shall complete a fourteen-day
15
     quarantine and receive medical clearance consistent with BOP policy prior to his
16
     release. IT IS FINALLY ORDERD that the Motion to Seal (#37) is GRANTED.
17
            IT IS SO ORDERED.
18

19
            December 10
     Dated _______________________, 2020.
20

21
                                         _____________________________________
22                                       United States District Judge

23

24

                                                   5
